Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS
The term “interleafing” should be changed to --  interleaving  -- to correct a minor spelling error in claims 1 and 20.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
	 The prior art of record fails to disclose the features of independent claim 1 as currently recited.  The closest prior art to the invention is U.S. Patent No. 8950776 issued to Tsukada, U.S. Patent No. 6349432 issued to Scordato and WIPO Publication No. 2017085445 issued to Garman.  First, Tsukada describes a wheelchair/bed combination where the wheelchair has two states, the first being when the wheelchair is in a bed like configuration and the second state where it is in a chair like configuration.  The claims as currently amended require that “the top of the padding is configured to support the weight of a user above the cushions so that the user is able to be transferred sideways while minimizing any friction against the cushions.”  Currently, Tsukada does not meet such a requirement because it is unable to achieve this limitation because Tsukada has to be in a flat state in order to transfer the wheelchair portion of the bed away from or towards the main bed.  Additionally, Tsukada does not disclose a “restricted track for transferring padding relative to the cushions in a direction parallel to a ground towards or away from the bed along the track.”  Garman describes a patient transfer device that has padding and cushions that uses a restricted track to transfer padding away from the bed to a wheelchair. However, claim 1 recites that “the interleafing structure is arranged to create a relatively level top surface between a top of the cushions and the top of the padding which together form a mattress for the bed.”  Since Garman’s padding is more of an accessory to the bed that is designed to be placed on the mattress it would not be proper to modify Garman to have that specific limitation.  Scordato (a newly found reference) describes a patient transfer device (12) that has a cushion/padding that gets inserted underneath a patient and is transferred with the cushion/padding from the mattress.  However, this reference has the same deficiency as Garman but more since it fails to disclose a restricted track and fails to disclose that “the interleafing structure is arranged to create a relatively level top surface between a top of the cushions and the top of the padding which together form a mattress for the bed.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        



/ROBERT G SANTOS/Primary Examiner, Art Unit 3673